IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-49,114-14


FREDDIE LEE PENDLEY, Relator

v.

 THE HONORABLE MOLLEE WESTFALL, JUDGE, 371ST CRIMINAL
DISTRICT COURT OF TARRANT COUNTY, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. 0623361D & 0623360D IN THE 371ST CRIMINAL DISTRICT COURT 

FROM TARRANT COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that on April 6, 2010, he filed a motion for DNA testing
and that on August 12, 2010, he filed a motion for the appointment of counsel. Tex. Code Crim.
Proc. art. 64.01. He contends that Respondent has not ruled on his motions.
	 In these circumstances, additional facts are needed. Respondent, Judge of the 371st Criminal
District Court of Tarrant County, is ordered to file a response with this Court. She shall state whether
Relator filed proper motions under Chapter 64 and whether she has ruled on his motions. If she has
not ruled on his motions, she shall state why she has not done so. This application for leave to file
a writ of mandamus will be held in abeyance until Respondent has submitted the appropriate
response. Such response shall be submitted within 30 days of the date of this order.

Filed: September 14, 2011
Do not publish